DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, 12 & 15, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over DO NASCIMENTO, Patent No.: BR PI1003411 A2, in view of Jones et al., Pub. No.: US 20100121504 A1.

Regarding claims 1 & 10 & 18, DO NASCIMENTO RUD ELENTON FERNANDES et al. discloses a landing gear monitoring and alerting system & a method of operating a landing gear monitoring and alerting system & an aircraft (“a set of sensors which will be installed close to the landing gear safety pin for the purpose of pilot monitoring whether or not the pin is installed prior to flight.”), comprising: 
a locking pin configured to be inserted into an aperture extending through at least one linkage of an extended landing gear assembly, which when inserted inhibits movement of the at least one linkage to establish a locked state of the extended landing gear assembly (Description 2nd para. : The landing gear of a fixed wing aircraft consists of main and auxiliary power units, which are to extend the train during taxi-assisted landing and ground support of the aircraft. When staying, on average, more than 4:00 hours on the ground, it is necessary to attach safety pins to prevent the landing gear from retracting and causing damage to the aircraft structure and main power unit as well as retraction of the landing gear after takeoff of the aircraft. & ); 
a magnetic sensor disposed proximate the aperture and configured to sense a magnetic response indicative of the locking pin being disposed within the aperture to establish the locked state of the extended landing gear assembly, and the magnetic sensor being configured to generate a sensor output indicative of the locking pin being disposed within the aperture (Description para. 13 : The author seeks in the present application the installation of sensors, which may be magnetic, presence, movement and others suitable for the landing gear mechanism, in order to indicate the presence or absence of the landing gear locking pin, in which is placed and removed manually.); and 
DO NASCIMENTO is not explicit on “a communication module having a transmitter...”, however Jones et al., US 20100121504 A1, teaches AIRCRAFT LANDING GEAR MONITORING APPARATUS and discloses;
a communication module having a transmitter being coupled to the magnetic sensor so as to receive the sensor output indicative of the locking pin being disposed within the aperture, and the communication module being configured to responsively transmit a signal indicative of the locking pin being disposed within the aperture, establishing the locked state of the extended landing gear assembly ([0060] The measurement and transmitter devices 100 each comprise a self-contained sealed housing containing a strain sensor 110 which senses strain in the part of the landing gear, a processor 110 which receives signals from the sensor 110 and processes the signals to produce data representative of the strain measured by the sensor, a battery 130 which provides electrical power to the processor 120, a memory 140 for storing the data from the processor, and a wireless transmitter (communications module 150 and antenna 110) which is controlled by the processor 120 and which is arranged to transmit at least some of the data from the processor 120 to a remote device 200 located outside of the housing.).

Regarding claims 3 & 12 & 20, DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1 & the method of claim 10 & the aircraft of claim 18.
DO NASCIMENTO is not explicit on “magnetic sensor-activated switch”, however Jones et al., US 20100121504 A1, teaches AIRCRAFT LANDING GEAR MONITORING APPARATUS and discloses, 
wherein the magnetic sensor comprises a magnetic sensor-activated switch, wherein the magnetic sensor is configured to activate the magnetic sensor-activated switch upon magnetically sensing that the locking pin is disposed within the aperture, and provide the sensor output to the communication module ([0019]“ The apparatus may include an initiation means - that is, a once-off mechanism to switch the apparatus from a post-manufacture storage state ("shelf mode") to an initial set-up state prior to entering normal operation. This may comprise a switch such as a reed switch or solid-state magnetic sensor activated by an external magnet, or a Low-frequency detection coil activated by an external transmitter (as typically used for initiation in automotive tyre pressure monitoring systems). When is shelf mode, it may, for example, consume no power with even the real time clock switched off.),

Regarding claims 7 & 15, DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1.
DO NASCIMENTO is not explicit on “to transmit the signal ...to a ground crew handheld device”, however Jones et al., US 20100121504 A1, teaches AIRCRAFT LANDING GEAR MONITORING APPARATUS and discloses,
wherein the communication module is configured to transmit the signal indicative of the locking pin being disposed within the aperture to a ground crew handheld device in response to receiving the sensor output indicative of the locking pin being disposed within the aperture([0028] “In an exemplar arrangement, a button on the measurement device could be pressed manually by a ground crew member to start the transmission, or a switch operated. & [0043] The apparatus comprises two main functional devices. The first (of which more than one can be provided) is the measurement and transmitter device 100 that is fitted to a part of the landing gear of an aircraft. Two such devices are shown in FIG. 1 of the accompanying drawings to enable the strain in two different parts of the landing gear 300. The second is a remote receiver in the form of a portable hand held data collection terminal 200 and analysis terminal which includes a receiver for receiving data transmitted from the devices 100. & [0044] It is intended that the measurement and transmitter devices 100 will be fitted to key components of the landing gear (such as the Lower Articulation Link) which are known to be good indicators of overload stresses. ...As the gear 300 is deployed for landing, a "gear deployment sensor" will activate and the sensing module will prepare for landing. & [0045] Each device 100 will retain the data from the last 5 landings. If a hard landing has not been detected, there will be no further action. If a hard landing has been reported by the pilot, the handheld reader 200 will enable ground staff to download the peak strain and time data from the last 5 landings from each device on the aircraft. Each device 100 has its own unique electronic serial number or ID to avoid confusion between individual devices.).
For Claims 1, 3, 7, 10, 12 & 15, 18, 20  : 
 Jones et al.  teaches that these features are useful to provide communication between the measuring device 100 and Portable Terminal 200 for improvements in monitoring.  The apparatus comprises  a processor which receives signals from the sensor and processes the signals to produce data representative of the parameter measured by the sensor and a wireless transmitter which is controlled by the processor. The wireless transmitter is arranged to transmit at least some of the measurement data from the processor to a remote device located outside of the housing (See Abstract & para.[0073]).

Claims 2, 9 & 11, 17 & 19  are rejected under 35 U.S.C. 103 as being unpatentable over DO NASCIMENTO, Patent No.: BR PI1003411 A2, in view of Jones et al., Pub. No.: US 20100121504 A1, and further in view of Kneuper et al., Pub. No.: US 20180232097 A1.

Regarding claims 2 , 9 & 11, 17 & 19, DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1 & the method of claim 10 & the aircraft of claim 18. 
DO NASCIMENTO is not explicit on “display device”, however Kneuper et al., US 20180232097 A1, teaches Touch Screen Instrument Panel and discloses, 
further comprising a display device within a primary field of view in a cockpit of an aircraft, the display device being configured to display information about the locking pin being disposed within the aperture to establish the locked state of the extended landing gear assembly, in response to the transmitted signal being received by the display device via a data network of the aircraft ([0097] Embodiments of the present invention provide a touch-screen interface panel (TSIP) in a cockpit of an aircraft/vehicle.& [0108] TSIP 210 provides a user interface for visualizing and controlling subsystems of system environment 200 through computer 201. TSIP 210 includes a substrate that supports a display and a touch membrane. Substrate is a transparent material such as glass, acrylic, polycarbonate or other approved for flight materials on which display and touch membrane are overlaid. In an embodiment, substrate is made of flexible material for conforming to aircraft cockpit or automobile dashboard dimensions, including complex shapes such as corners. ...Together, touch membrane and display provide TSIP 210 with a visual display.” & [0106] FIG. 2 provides an embodiment of a system environment 200 including a touch-screen instrument panel (TSIP) 210. System environment 200 has a network of subsystems that includes an on-board computer 201, the TSIP itself 210, a local digital network 220, databases 230, a flight controller 240, aircraft flight equipment 250, communications equipment 260, radar 270, an anti-collision and terrain awareness 280, and a camera 290. Communications equipment 260 communicates with external communication sources 265, which are not physically located onboard the aircraft/vehicle (for example, terrestrial communications, satellites, and other aircraft/vehicles). TSIP 210 interacts with the subsystems of system environment 200 through computer 201. ).
(for claims 9 & 17) : the display device being configured to display information ... on a synoptic page, in response to the transmitted signal being received by the display device via a data network of the aircraft ([0145] In some embodiments the system does not allow a user to move windows into certain areas of the TSIP 210, such as areas that display primary flight controls or other information that must be visible for the safe operation of the aircraft/vehicle. In some embodiments for a single pilot application, the pilot could open multiple synoptic pages or windows and arrange them on the co-pilot Multi-Function Display (MFD) area of the TSIP 210. The user may open multiple synoptic pages or windows and arrange them by physically moving them on the TSIP 210 as they see fit to help maintain a higher state of situational awareness.).
Kneuper et al. teaches that these features are useful for providing information using a touch-screen instrument panel (TSIP). The method comprises receiving an indication to display information associated with an aircraft via the TSIP with the at least one user interface. A method for controlling an aircraft having a touch screen instrument panel. An onboard computer is connected to the touch screen instrument panel. The inventive method includes the steps of displaying a synoptic user interface panel on a portion the touch screen instrument panel, providing information about the aircraft from the onboard computer on the at least one synoptic user interface panel, and receiving control input to the onboard computer through the at least one synoptic user interface panel. In some embodiments, the method further involves modifying the state of the aircraft in response to the control input (See para. ).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DO NASCIMENTO, Patent No.: BR PI1003411 A2, in view of Jones et al., Pub. No.: US 20100121504 A1, and further in view of Ralph et al., Patent No.: US 5839692 A.

Regarding claim 4, DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1.
DO NASCIMENTO is not explicit on “pivotally coupled linkage members”, however Ralph et al., US 5839692 A, teaches Splayable Aircraft Nose Landing Gear and discloses, 
wherein the at least one linkage includes a pair of pivotally coupled linkage members, the aperture extends through the pair of pivotally coupled linkage members, and the locking pin is configured to be inserted within the aperture extending through the pair of pivotally coupled linkage members to inhibit movement of the pair of pivotally coupled linkage members relative to each other such that the pair of pivotally coupled linkage members are held in fixed relation to each other (Ralph : col.6 lines 55-67 & col.7 lines 1-15 (17) The second ends of each linkage assembly 84 and 88, defined by the first ends 104 of the first links 100, include a linear hydraulic actuator 126 that is opposingly and transversely pinned therebetween. The actuator 126 includes an outer cylinder 128 and a rod 130 longitudinally disposed therein. The rod 130 is axially slidable within the outer cylinder 128 and protrudes from the lower end thereof. The end of the rod 130 that protrudes from the outer cylinder 128 terminates in a flattened flange 132. The flange 132 has a bore (not shown) extending through the thickness thereof and coaxially aligns with the bores of the first end 104 of the first link 100 when the flattened flange 132 is inserted therebetween. A pin is then inserted into the coaxially aligned bores to define a second end pin joint 133a. The end of the outer cylinder 128, opposing the rod 130, similarly includes a flattened flange 134 having a bore (not shown) extending therethrough for pivotal attachment to the first linkage assembly 84. The flange 134 of the outer cylinder 128 is inserted and pinned between the bifurcated first end 104 of the first linkage assembly 84, thereby defining a second end pin joint 133b for the first linkage assembly 84. As thusly configured, the actuator 126 is operable to selectively actuate the first and second linkage assemblies 84 and 88, and thus, the first and second trailing lever arms 70 and 72 between an unsplayed position, in which the landing wheels 20 and 22 are disposed parallel to each other, and a splayed position, wherein the wheels 20 and 22 are splayed to a predetermined angle relative to each other”).
Ralph et al. teaches that these features are useful to provide a Landing gear (10) for an airplane including an elongate strut (12) having a first end and a second end longitudinally spaced therefrom. The first end of the strut being pivotally attached to the airplane for pivotal movement of the strut between an extended position for taxiing and landing of the airplane and a retracted position for stowage of the landing gear within a landing gear bay.

Claims 5-6 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DO NASCIMENTO, Patent No.: BR PI1003411 A2, in view of Jones et al., Pub. No.: US 20100121504 A1, and further in view of Arms et al., Pub. No.: US 20080036617 A1.

Regarding claims 5-6 & 13-14, DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1 & the method of claim 10.
DO NASCIMENTO is not explicit on “communication module comprises a microcontroller to receive the sensor output from the magnetic sensor, and the communication module includes integrated wifi components to wirelessly transmit the signal”, however Arms et al., US 20080036617 A1, teaches Energy Harvesting, Wireless Structural Health Monitoring System and discloses, 
(claims 5 & 13) wherein the communication module comprises a microcontroller configured to receive the sensor output from the magnetic sensor, and the communication module includes integrated wifi components configured to wirelessly transmit the signal indicative of the locking pin being disposed within the aperture ([0062] “The structural monitoring system they provide takes data from sensors,...Both inertial sensors and GPS can provide accurate pitch, roll, and yaw information about the vehicle. The various embodiments include wireless communication, energy harvesting, and schemes for low power operation. & [0063] “the sensors can communicate over a wired or over a wireless network. & [0066] “the wireless network for external communications can be used in conjunction with wired communication to local sensors or other devices.”& [0067] “The wireless nodes may be deployed to monitor the loads on the rotating components of helicopters, for example. & [0074] In order to perfect a sensing solution which exploits energy harvesting, the power consumed by all of the system's components (sensor, conditioner, processor, data storage, and data transmission) must be compatible with the energy harvesting strategy and the available power levels it can provide. sampling rates to the minimum required by the application.&[0075] Integrated inertial & magnetic sensor... and embedded microcontroller, to output its orientation in dynamic and static environments. & IEEE802.15.4 Wireless Network : [0142] The IEEE802.15.4 network is a standard for low power data communication networks. These radio systems use extremely low power relative to radio networks such as Bluetooth (IEEE802.15.1) and WiFi (IEEE802.11), and such are very suitable for use in distributed sensor network applications.” & [0075] Integrated inertial & magnetic sensor is illustrated in FIG.2 ...This 3DM-GX1.RTM. device combines three angular rate gyros with three orthogonal DC accelerometers, three orthogonal magnetometers, multiplexer, 16 bit A/D converter, and embedded microcontroller, to output its orientation in dynamic and static environments.),
(claims 6 & 14)wherein the microcontroller is a universal host controller interface that transmits the signal indicative of the locking pin being disposed within the aperture via a universal asynchronous receiver-transmitter ([0148] A central host orchestrates sample triggering and high speed logging to each node or to all nodes of a network of these wireless transceivers. Data may be processed locally (such as frequency analysis) then uploaded when polled from the central host. ...One embodiment of the base station included cellular telephone capability for transmitting data and for remote programming and data management of a strain sensing network. Embodiments of the present patent application add such functions as GPS, energy harvesting, precision time keeping, high speed data logging, and features for low power operation. &[0149] With multiple physical interfaces for communications employed in the same network, time synchronization is maintained between all nodes on the network.  ).
Arms et al. teaches that these features are useful to provide a system for structural health monitoring and for health usage monitoring. It also relates to sensor devices and to networks of sensor devices with wireless communication links. To provide power to an energy harvesting system for monitoring structural health and for transmitting data wirelessly.

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over DO NASCIMENTO, Patent No.: BR PI1003411 A2, in view of Jones et al., Pub. No.: US 20100121504 A1, and further in view of Sankrithi et al., US 6405975 B1.

Regarding claims 8 & 16 , DO NASCIMENTO discloses the landing gear monitoring and alerting system of claim 1.
DO NASCIMENTO is not explicit on “receiving flight phase information indicative of a taxiing movement by an aircraft”, however Sankrithi et al., US 6405975 B1, teaches Airplane Ground Maneuvering Camera System and discloses, 
wherein the communication module is configured to transmit the signal indicative of the locking pin being disposed within the aperture in response to receiving the sensor output indicative of the locking pin being disposed within the aperture and receiving flight phase information indicative of a taxiing movement by an aircraft (col.5 lines 45-67 & col.6 lines 1-20 (10) “Display devices, such as cathode ray tube (CRT) monitors or flat panel displays (such as LCDs or AMLCDs) are mounted at various locations within the cockpit 200 for displaying images from one or more of the cameras described above, and for other purposes. ....One or more of the forward mounted display devices 270, 272 and 274 can be selected for use during taxiing to display real-time imagine produced by the externally mounted cameras. Preferably, each screen can be divided into two or more different segments, each segment showing a view from a different camera, or other input, such as a communications channel number, airfield chart or processor generated target images derived from some other visual data source.”).
  Sankrithi et al. teaches that these features are useful to provide a system for aiding the maneuvering of airplanes. The video images with oversteer targets assist the pilot in determining the airplane's actual position relative to runways, taxiways, obstacles and other ground features and to maneuver a plane with a wide wheel track long wheelbase, or both accordingly (see Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References (PTO-892) cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665